HENDON, J.
The petitioner, Rolando Dellano, filed a Petition for Writ of Mandamus, seeking issuance of a writ compelling the circuit court judge to rule on his "Motion to Withdraw Plea After Resentencing," which the petitioner dated on June 27, 2018. Following our review of the lower tribunal docket and the information provided by the petitioner, we deny the Petition for Writ of Mandamus as it appears that the petitioner has not actually filed the Motion to Withdraw Plea After Sentencing as a separate docket entry.1
Denied.

The lower tribunal docket indicates that the petitioner has filed several motions seeking to withdraw/vacate his plea, but none are titled "Motion to Withdraw Plea After Resentencing" or were filed on or after June 27, 2018. Further, the copy of the Motion to Withdraw Plea After Sentencing that the petitioner has attached to his Petition for Writ of Mandamus was actually included as an exhibit in other filings, not as a separate docket entry.